UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7521


COREY E. JOHNSON,

                       Petitioner – Appellant,

          v.

LORETTA K. KELLY, Warden, Sussex I State Prison,

                       Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                       Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:07-cv-00731-JRS)


Submitted:   February 16, 2017             Decided:   February 22, 2017


Before GREGORY, Chief Judge,         DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Corey E. Johnson, Appellant Pro Se. Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Corey E. Johnson seeks to appeal the district court’s order

denying Johnson’s motions for reconsideration of the district

court’s order        denying    relief      on    his    28   U.S.C.       § 2254   (2012)

petition.       We    dismiss    the     appeal         for   lack    of    jurisdiction

because the notice of appeal was not timely filed.

      Parties    are     accorded      30       days    after   the    entry        of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

March 25, 2016.         The notice of appeal was filed on October 27,

2016. *   Because Johnson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with     oral    argument        because      the    facts    and    legal




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4